Citation Nr: 0303733	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD), 
residuals of a cold injury of the left and right feet, 
tinnitus, bilateral hearing loss, residuals of a fracture of 
the right clavicle, an inactive ulcer, and inactive 
hepatitis, prior to November 6, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision by the RO in Huntington, 
West Virginia which, in pertinent part, granted service 
connection, effective November 6, 1998, for the following 
disabilities:  PTSD, residuals of a cold injury of the left 
and right feet, tinnitus, bilateral hearing loss, residuals 
of a fracture of the right clavicle, an inactive ulcer, and 
inactive hepatitis.  The veteran appealed for an earlier 
effective date.  

The Board also notes that there are other issues which are 
not currently on appeal.  The veteran appealed for higher 
ratings for the above disabilities, a statement of the case 
was issued, and a timely substantive appeal was not filed.  
Hence these issues are not in appellate status and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).

Finally, the Board notes that in an August 2001 rating 
decision, the RO granted entitlement to a total disability 
compensation rating based on individual unemployability (TDIU 
rating). 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A claim for service connection for a stomach condition 
was denied by a final RO decision in March 1989.  
Subsequently, on November 6, 1998, the veteran applied to 
reopen his claim for service connection for an ulcer.  The RO 
granted service connection for this condition, effective 
November 6, 1998. 

3.  The veteran's original claims for service connection for 
PTSD, residuals of a cold injury of the left and right feet, 
tinnitus, bilateral hearing loss, residuals of a fracture of 
the right clavicle, and inactive hepatitis were received by 
the RO on November 6, 1998.  The RO granted service 
connection for these conditions, effective November 6, 1998. 


CONCLUSION OF LAW

The criteria for an effective date earlier than November 6, 
1998, for service connection for PTSD, residuals of a cold 
injury of the left and right feet, tinnitus, bilateral 
hearing loss, residuals of a fracture of the right clavicle, 
an inactive ulcer, and inactive hepatitis, have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial August 1999 rating decision and 
in the June 2000 statement of the case have provided the 
veteran with sufficient information regarding the applicable 
rules.  The veteran and his representative have submitted 
written arguments.  The statement of the case provided notice 
to the veteran of what was revealed by the evidence of 
record.  Additionally, this document notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

Initially, the Board notes that the veteran's original claims 
folder was lost and his service medical records are missing.  
Multiple attempts to obtain additional service medical 
records have been unsuccessful.  In January 1999, the VA 
Records Processing Center stated that they had made a general 
"circularization" to find the veteran's original claims 
folder, but that the claims folder could not be found and the 
RO was told to establish a "rebuilt" folder (containing 
only a few records which could be located).  

The veteran served on active duty from March 1942 to October 
1945, including a period as a prisoner-of-war (POW) in 
Germany from December 1944 to April 1945.

The file contains hospital extracts from the Surgeon 
General's Office (SGO) concerning the veteran.  Such SGO 
extracts reflect that the veteran was treated for a simple 
fracture in April 1944, and for infectious hepatitis 
(catarrhal jaundice) in April 1945.  During the latter 
admission, he was also diagnosed with an old sacroiliac or 
lumbosacral strain.

VA medical records dated from 1997 to 1998 reflect treatment 
for a variety of conditions, but do not reflect treatment for 
any of the conditions at issue.

On November 6, 1998, the RO received the veteran's claims for 
service connection for PTSD, tinnitus, a disability of the 
right collarbone, foot problems, stomach problems, and 
jaundice.  He reported that he fractured his collarbone in 
April 1944, and was treated for jaundice in May 1945.  When 
asked whether he had previously filed a claim for any benefit 
with VA, he only checked the box entitled "hospitalization 
or medical care".  (He did not check the box entitled 
"disability compensation or pension.")  The veteran 
enclosed a photocopy of an undated, typed, and unsigned 
statement in which he reported in-service treatment for a 
fracture of the collarbone and for jaundice.  From the 
context of the statement, it appears to have been written in 
late 1945 in response to a questionnaire.

In January 1999, the veteran submitted photocopies of several 
documents, including a typed form entitled "Information for 
Persons being Discharged from Service", which provides 
instructions for filing claims with the Veterans 
Administration.  At the bottom of the form it was indicated 
that "You (have) filed a claim for disability benefits 8 
October 1945" at Ashford General Hospital, in West Virginia.  
The veteran's name is not listed on the form, but is 
handwritten in purple ink at the very bottom of the page.  
The veteran also submitted a letter addressed to him from the 
RO, dated in early April 1985.  This letter states, "This is 
just to let you know that we have received your application 
for benefits.  There is no need for you to take any 
additional action at this time.  However, if you find it 
necessary to contact us, be sure to indicate your file number 
and name."  The veteran also submitted a letter addressed to 
him from a VA Medical Center, dated in mid-April 1985, to the 
effect that he had been scheduled for a POW examination.  The 
veteran also submitted a letter addressed to him from the RO, 
dated in March 1989.  This letter informed him that his claim 
for service connection for a stomach condition had been 
denied.  Enclosed with the letter was a "Notice of 
Procedural and Appellate Rights".

At VA examinations performed in February and March 1999, the 
veteran was diagnosed with multiple conditions including 
bilateral sensorineural hearing loss, tinnitus in the left 
ear, residuals of a fractured right clavicle with bursitis 
and rotator cuff tendonitis, residuals of frozen feet with 
mild neuropathy and probable arthropathy of the feet, chronic 
moderate PTSD secondary to POW and combat experiences during 
World War II, chronic anemia, diverticulosis, onychomycosis 
of all toenails, history of hepatitis, inactive, history of 
ulcer, inactive, minimal atherosclerotic disease, and 
degenerative disease with multiple joint involvement.

In an August 1999 rating decision, the RO granted service 
connection for the following disabilities:  PTSD, residuals 
of a cold injury of the left and right feet, tinnitus, 
bilateral hearing loss, residuals of a fracture of the right 
clavicle, an inactive ulcer, and inactive hepatitis.  Service 
connection for each of these disabilities was effective on 
November 6, 1998.  

VA medical records dated from 1999 to 2000 reflect treatment 
for a variety of conditions, including PTSD, and complaints 
of memory loss.  At an August 2000 VA psychiatric 
examination, the veteran was diagnosed with PTSD and dementia 
of the Alzheimer's type, late onset.

By a statement dated in April 2000, the veteran said he 
wanted an earlier effective date for his disability rating.  
He enclosed a duplicate copy of the form entitled 
"Information for Persons being Discharged from Service".

In a November 2000 rating decision, the RO determined that 
the veteran was not competent for VA purposes.

By a statement dated in June 2002, the veteran's 
representative asserted that the evidence showed that the 
veteran filed a "disability claim" on October 8, 1945, and 
that compensation was denied in March 1989.  He said the 
veteran asserted that all of his service-connected conditions 
had existed for many years prior to the grant of service 
connection.  By a statement dated in February 2003, the 
veteran's representative asserted that additional efforts 
should be made to find the veteran's original claims file, 
including circularization, and to find a copy of the 
veteran's POW examination.


Analysis

The veteran asserts that an earlier effective date prior to 
November 6, 1998 should be assigned for the grant of service 
connection for PTSD, residuals of a cold injury of the left 
and right feet, tinnitus, bilateral hearing loss, residuals 
of a fracture of the right clavicle, an inactive ulcer, and 
inactive hepatitis.

The effective date of an award of service connection and 
compensation is the day following the date of separation from 
active service, if an application is received within one year 
after separation from active service; otherwise, the 
effective date will be the date of VA receipt of the claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400(b)(2) (2002).  The effective date for service 
connection and compensation, based on a reopened claim 
supported by new and material evidence, is the date of VA 
receipt of the reopened claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(q), (r) (2002).  

In an original claim for service connection, dates of 
treatment records preceding the claim do not permit an 
effective date for service connection which is prior to the 
date the claim is received by the RO.  See 38 C.F.R. § 3.157 
(2002); Lalonde v. West, 12 Vet. App. 377 (1999).

Although the veteran and his representative have asserted 
that the form entitled "Information for Persons being 
Discharged from Service", dated on October 8, 1945, 
demonstrates that he filed a claim for service connection on 
that date, the Board notes that even if the form does 
specifically relate to the veteran (since his name is not 
written on the form), it is not clear what type of claim he 
may have filed at that time, particularly in light of his 
statements in his November 1998 claim, in which he denied 
filing a previous claim for compensation or pension.  
Similarly, with respect to the April 1985 letter regarding 
the veteran's "application for benefits", there is no 
indication as to which benefits were being sought.

With respect to the denial of service connection for a 
stomach condition in 1989, the record reflects that the 
veteran was notified of this decision in March 1989 and given 
his appellate rights, and there is no indication that he 
appealed.  Hence, with respect to the claim for service 
connection for an ulcer, the Board notes that the proper 
effective date is November 6, 1998, the date of receipt of 
his reopened claim.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(q), (r) (2002).  

The file shows the veteran's original claims for service 
connection for PTSD, residuals of a cold injury of the left 
and right feet, tinnitus, bilateral hearing loss, residuals 
of a fracture of the right clavicle, and inactive hepatitis, 
and his reopened claim for service connection for an ulcer, 
were not received by the RO until November 6, 1998, many 
years after service.  

The file shows no earlier formal or informal claims for the 
benefit.  See 38 U.S.C.A. § 5101 (West 1991); 38 C.F.R. §§ 
3.151, 3.155 (2002); Crawford v. Brown, 5 Vet. App. 33 
(1993).  Thus, the proper effective date of service 
connection for PTSD, residuals of a cold injury of the left 
and right feet, tinnitus, bilateral hearing loss, residuals 
of a fracture of the right clavicle, an inactive ulcer, and 
inactive hepatitis is November 6, 1998.

The law, not the evidence, is determinative of the outcome of 
this issue, and as a matter of law, there is no entitlement 
to an earlier effective date for service connection for PTSD, 
residuals of a cold injury of the left and right feet, 
tinnitus, bilateral hearing loss, residuals of a fracture of 
the right clavicle, an inactive ulcer, and inactive 
hepatitis.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

An earlier effective date for service connection for PTSD, 
residuals of a cold injury of the left and right feet, 
tinnitus, bilateral hearing loss, residuals of a fracture of 
the right clavicle, an inactive ulcer, and inactive hepatitis 
is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

